Name: Council Regulation (EEC) No 113/86 of 20 January 1986 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  competition;  Asia and Oceania
 Date Published: nan

 No L 17/2 Official Journal of the European Communities 23 . 1 . 86 COUNCIL REGULATION (EEC) No 113/86 of 20 January 1986 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Definitive duty Revised duty No change 23 % Having regard to the Treaty establishing the European Economic Community, Brother Industries Ltd Silver Seiko Ltd TEC Tokyo Electric Co . Ltd Towa Sankiden Corpora ­ tion 21 % 21 % 21 % 20 % 24 % No change Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Articles 12 and 14 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee as provided for under the above Regulation , Whereas 3 . In the case of Tokyo Juki Industrial Co . Ltd , a review has been initiated because of the completely changed circumstances in the special situation of Tokyo Juki . Moreover Regulation (EEC) No 1698 /85 does not fully state the reasons why anti-dumping measures were taken with regard to Tokyo Juki , taking into account the special situation of Tokyo Juki during the investi ­ gation period from 1 April 1983 to 31 March 1984 . Consequently it is appropriate not to apply the duty as far as Tokyo Juki is concerned . 4 . The exporters concerned were informed of these facts and resulting consequences and were given the oppor ­ tunity to comment. Their comments were taken into consideration . 5 . It is appropriate to amend Regulation No 1698/85 accordingly . HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 1 (4) of Regulation (EEC) No 1698 /85 the rates of duty applicable to Silver Seiko Ltd and TEC Tokyo Electric Co . Ltd, are hereby amended as follows : 1 . By Regulation (EEC) No 1698 /85 (2) a definitive anti ­ dumping duty was imposed on imports of electronic typewriters originating in Japan . 23 % 24 %  Silver Seiko Ltd :  TEC Tokyo Electric Co . Ltd : 2 . Following the imposition of the definitive duty it has come to light that certain calculations had to be revised . These calculations do not concern the dumping margins but the level of duty necessary to eliminate injury :  in the case of Brother Industries Ltd , Silver Seiko Ltd , TEC Tokyo Electric Company Ltd , and Towa Sankiden Corporation , the comparison between their sales prices in the . Community and the target prices described in Recital 36 of Regulation No 1698/85 had erroneously included some data concerning models of electronic typewriters manu ­ factured by a Community producer outside the Community . These data should be excluded from the comparison ;  in the case of Silver Seiko Ltd, an arithmetical error had occurred in the model comparison ; this error should be corrected . This revision leads to the following results : 2 . The other rates of duty shall remain unchanged . Article 2 Articles 1 and 2 of Regulation (EEC) No 1698 /85 shall not apply, as far as Tokyo Juki Industrial Co . Ltd is concerned, with effect from 23 June 1985 . Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. (') OJ No L 201 , 30 . 7 . 1984, p . 1 . ( 2) OJ No L 163 , 22 . 6 . 1985, p . 1 . 23 . 1 . 86 Official Journal of the European Communities No L 17/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1986 . For the Council The President G. BRAKS